Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaoua (US 20170146223) in view of Pickard (US 20140071677)
 Chaoua teaches
1. A municipal illumination system comprising: 
a municipal utility fixture having a municipal light head (Fig. 1) attached to a distal end thereof, said municipal light head comprising a dimming receptacle (200, 300, 400, Figs. 2-5) and a luminaire (100) in electrical communication with said dimming receptacle, and said luminaire comprising a plurality of independently operable illumination sources (Chaoua is silent to independent sources; Pickard teaches it is well known for luminaire(s) to be attached to a municipal fixture; the luminaire may have an LED array having different strings S1, S2, and S3 each of which can be controlled by providing a respective desired voltage and/or current; Fig. 7, par. 58-63: “The ratio of current provided through the red LEDs 42R of the first LED string S1 relative to the currents provided through the BSY or BSG LEDs 42BSX of the second and third LED strings S2 and S3 may be adjusted to effectively control the relative intensities…”; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing Pickard so that individual group or string of LEDs can be controlled to provide a desired lighting characteristic); and 
a luminaire control device (i.e. I/O, wireless hardware, network interface) installed in said dimming receptacle and comprising a control system in electrical communication with said luminaire via said dimming receptacle, said control system comprising a non-transitory computer-readable storage medium and a processing system (510, Fig. 5), said non-transitory computer-readable storage medium comprising instructions which, when executed by said processing system, transmit control signals to said luminaire via said dimming receptacle on a first control channel and a second control channel; wherein said first control channel is in electrical communication with a first illumination source of said plurality of independently operable illumination sources such that control signals transmitted to said luminaire via said first control channel operate said first illumination source; and wherein said second control channel is in electrical communication with a second illumination source of said plurality of independently operable illumination sources such that control signals transmitted to said luminaire via said second control channel operate said second illumination source (Chaoua, par. 23-24: pin 204 may be used for dimming; additional pins 208 and 206 can be assigned with 2 function per pin; it would have been obvious to use at least two pins as channels to dimming different strings of LEDs in the arrays).
2.1. wherein at least one of said control signals transmitted to said luminaire via said first control channel causes said first illumination source to project illumination to a first illumination zone (Pickard, par. 58-63).
3.2. wherein at least one of said control signals transmitted to said luminaire via said second control channel cause said second illumination source to project illumination to a second illumination zone (Pickard, par. 58-63).
4.3. wherein said first illumination zone is a street (Pickard, Fig. 4, par. 38).
Pickard, Fig. 4, par. 38; it would have been obvious for a road to include a sidewalk).
6.3, wherein said second illumination zone is a sidewalk (Pickard, Fig. 4, par. 38).
7.1. wherein said plurality of independently operable illumination sources comprise a plurality of light-emitting diode (LED) panels (Pickard, Fig. 7)
8.7. wherein said first illumination source comprises a first at least one of said plurality of light-emitting diode (LED) panels (Pickard teaches arrays of LEDs having different strings are used, putting them in different panels or circuit boards would have been an obvious extension of Pickard’s teachings.
9.8. wherein said second illumination source comprises a second at least one of said plurality of light-emitting diode (LED) panels (see discussion regarding claim above).
10.1, further comprising a radio transceiver adapted to wirelessly receive instructions for control of said luminaire.
11.10, wherein at least some of said control signals on said first channel are based on instructions for control of said luminaire received by said luminaire control device via said radio transceiver (Chaoua, Fig. 5).
12.10, wherein at least some of said control signals on said second channel are based on instructions for control of said luminaire received by said luminaire control device via said radio transceiver (Chaoua, Fig. 5, par. 30; Pickard, par. 66).
13.1, further comprising a sensor communicably coupled to said luminaire control device (Chaoua, par. 29; Pickard, par. 64).
14.15, wherein at least some of control signals on said first channel are sent in response to an extent detected by said sensor (Chaoua, par. 29; Pickard, par. 64).
15.15, wherein at least some of said control signals on said second channel are sent in response to an event detected by said sensor (Chaoua, par. 29; Pickard, par. 64).
Re claims 16-20, see discussion regarding claims above.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that 
Pickard is drawn to a "multi-tiered lighting system ... that has a pole and at least two light sources" but the two light sources in Pickard are not independently operable sources (e.g., panels) within a single luminaire, but rather two different luminaires entirely. Applicant further argues that Pickard does not teach the strings are given a "desired voltage." To the contrary, the voltage supplied to the strings of Pickard by the power conversion circuitry appears to be uniform (see Pickard, ,i [0061] and FIG. 7) but is pulse width modulated by the current control circuit.
However, as seen in Fig. 7-9, LEDs array includes strings S1-S3 of LEDs that are in each luminaire.  Previously cited paragraphs 58-60 of Pickard explain that each string can be controlled to provide a different respective color for each particular string.  For instance, LED string S1 (“51” in publication) includes a number of red LEDs 42R, LED string S2 includes a number of either BSY or BSG LEDs 42BSX, and LED string S3 also includes a number of either BSY or BSG LEDs 42BSX. As such, the current flowing through the second and third strings S2 and S3 may be tuned to control the yellowish or greenish light that is effectively emitted by the BSY or BSG LEDs 42BSX of the second and third LED strings S2, S3. By controlling the relative intensities of the yellowish or greenish light emitted from the differently hued BSY or BSG LEDs 42BSX of the second and third LED strings S2, S3, the hue of the combined yellowish or greenish light from the second and third LED strings S2, S3 may be controlled in a desired fashion. The ratio of current provided through the red LEDs 42R of the first LED string S1 relative to the currents provided through the BSY or BSG LEDs 42BSX of the second and third LED strings S2 and S3 may be adjusted to effectively control the relative intensities…

Applicant argues that Applicant's claimed luminaire control device is also recited as being disposed in a dimming receptacle on the municipal light head. The current control circuitry of Pickard is not. It is clearly taught as enclosed within the light head… Pickard describes, and depicts in FIG. 7, the current control circuit as receiving a single AC signal from a "dimming device."
However, as seen in Fig. 8D embodiment of Pickard, the AC-DC circuitry 68 responsible for providing the dimming signal to the current control circuitry 74 can be coupled or part of the light source 28, which may be regarded as a luminaire.  It is further noted that Pickard regards the entire lighting system comprising pole 22 and at least two lighting sources as luminaire 20 (Pickard, par. 30).  Thus whether a luminaire is interpreted as just a light source or a system of pole and light sources, the teachings of Pickard can be combined with Chaoua to meet the claimed invention. As to the argument that a single signal from a dimming device disclosed in Pickard, Fig. 8D of Pickard teaches that the AC-DC circuitry 68 responsible for sending dimming signal is located at the light source 28, which suggests that dimming signal is also passed to the light source 24 for controlling LEDs 80.  
It is further noted that the current claims are so broad that the claimed light sources can be interpreted as strings of LEDs, each of which may represent a channel.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chaoua’s invention is not limited to luminaires as it may be used for controlling traffic light system, which is inherently well-known to utilize multiple light sources.  Pickard’s teachings are directed to multiple lights in groups or strings of LEDs distributed in multiple positions or luminaires on a single pole, which is similar to the traffic light system.  Thus, one of ordinary skill in the art upon reading the references would be motivated to combine the teachings so that the dimming receptacle/device can control the multiple strings or groups of LEDs to yield desired characteristics including intensities or brightness.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887